 ASPLUNDH TREE EXPERT CO.1Asplundh Tree Expert Co.andTeamstersUnionLocal No.957, affiliated with the InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Petitioner.Case 9-RC-14834DECISION AND DIRECTION OFSECOND ELECTION23 February 1987By MEMBERSJOHANSEN,BABSON, ANDSTEPHENSThe National Labor Relations Board, by a three-memberpanel,has considered objections to anelection held 16 January 19861 and the hearing of-ficer's report recommending disposition of them.2The election was conducted pursuant to a Stipulat-ed Election Agreement. The tally of ballots shows73 for and93 againstthe Petitioner, with I chal-lenged ballot, an insufficient number to affect theresults.The Board has reviewed the record in light ofthe exceptions and brief, has adopted the hearingofficer's findings and recommendations, and findsthat the electionmustbe set aside and a secondelection held.In adopting the hearing officer's recommenda-tion that the election be set aside, we agree withthe conclusion that a material or prejudicial breachof the election stipulation occurred, preventing theholding of a fair election; The stipulation providedthat "Each party hereto will be allowed to stationan equal number of authorized observers ... atthe polling places during the election . . . ." At notimeprior to the day of the election was the Peti-tioner informed that the Employer would be sta-tioningmore than one election observer at any ofthe three polling places used in the election.3 ThePetitioner first learned' of the Employer's intentionto use two observers at one of the polling placeswhen its business representative arrived at the sitein question, and discovered 15 to 30 minutes beforethe polls opened that the Employer had two ob-servers at that location.4When the business repre-sentative protested the fact that the Employer hadstationed a second observer at this site, the Boardagent merely stated that the Board agent in chargeof the election was at another polling site and thatthe Petitioner could file an objection if he objectedto the extra observer.On this evidence, we find that the Petitioner wasnot "allowed to station an equal number of author-ized observers . . . at the polling places during theelection," as provided in the stipulation, and thatthis breach was sufficiently material or prejudicialto require the setting aside of the election.5We find the instant case distinguishable fromBest Products Co.,269 NLRB 578 (1984), affil. 765F.2d 903 (9th Cir. 1985), in that the objecting partythere was informed approximately 15 to 30 minutesprior to the opening of the polls that it could selectan additional observer but declined to do so. Al-though here, too, the Petitioner's business repre-sentative learned some 15 to 30 minutes before theelection that the Employer would use a second ob-server at one of the sites, he was only offered therecourse of filing an objection. He was not offeredthe option of seeking to obtain a second observerfor the Petitioner, and he could reasonably havebelieved that the only course of action mentionedto him-filing an objection-was all that was af-forded to him under the circumstances.6 Accord-ingly,we shall order that the election be set asideand a new election conducted.[Direction of Second Election omitted from pub-lication.]'All dates refer to 1986.2On 18 July,thisthree-member panel issued an unpublishedDecisionand Order,adopting the RegionalDirector's 6 Februaryrecommendationthat Objections 1, 3, and 4 be overruled in theabsence of exceptions andremandingthe case to the Regional Director for ahearing onObjection2.5TheBoard'sRegional Office had sent to the parties a cover letterattached to copies of the stipulation,indicating that each party was per-mitted one observer per polling place.4The Petitioner's agents earlier had arrived late for the preelectionconference,which was held at another facility and polling site.There isno evidence that the Board agent remaining at this site informed themthat more than one observer would be used at any of the polling places.5 SeeSonicraft, Inc.,276 NLRB 407 (1985). In reaching this conclu-sion,we do not find that the unbalance in the number of observers itself,independent of a material or prejudicial breach of the election stipulation,prevented the holding of a fair election.5 See generallyWestinghouse ElectricCorp.,182 NLRB 481 (1970)283 NLRB No. 7